ACCEPTED
                                                                                         03-14-00740-CR
                                                                                                 4950912
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   4/20/2015 12:16:43 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                             No. 03-14-00740-CR

 STATE OF TEXAS                           §                      FILED IN
                                              IN THE THIRD JUDICIAL
                                                          3rd COURT OF APPEALS
                                              DISTRICT         AUSTIN, TEXAS
                                          §                   4/20/2015 12:16:43 PM
 v.                                       §   COURT OF           JEFFREY D. KYLE
                                                            APPEALS
                                                                       Clerk
                                          §
 ARMANDO OCHOA                            §   AT AUSTIN, TEXAS


          APPELLANT’S RESPONSE TO LATE BRIEF NOTICE
      AND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes ARMANDO OCHOA, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time of 30 days to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

        1.   This case is on appeal from the 299TH Judicial District Court of Travis

County, Texas. The case below was styled the State of Texas v. Armando Ochoa,

numbered D-1-DC- 14 - 202835.

        2.   Appellant was convicted of the offense of Assault – Family Violence

he received a sentence of 14 years. He is currently incarcerated.

April 9, 2015 and is overdue.

        4.   Appellant requests a 30 - day extension of time from the present date to


                                                                                      1
file the brief. He has received no previous extensions on these cases.

      5.     Appellant relies on the following facts as good cause for the requested

extension. In addition to the present case, the undersigned counsel has been working

on the following appellate and post-conviction cases which have interfered with his

preparation of the present case:

             a.     Randy Halprin v. William Stephens –       counsel has been to a

             federal post-conviction writ from a capital case and has been

             assiduously attempting to obtain and review the appellate record in order

             to prepare a response to the State’s Answer.

             b.     State of Texas v. Antonio Martinez – brief filed in this Court on

                    March 23, 2015.

      6.     In the present case, counsel has completed his review of the appellate

record and is researching and evaluating potential issues to raise in the brief. For

this reason, counsel seeks an extension of time in order to adequately fulfill his

obligations under the 6th and 14th Amendments to the United States Constitution.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief for 30 additional days

form the filing of this motion, and for such other and further relief as the Court may

deem appropriate.

                                                                                    2
                              Respectfully submitted,

                              Law Office of Alexander L. Calhoun
                              4301 W. William Cannon Dr., B-150, # 260
                              Austin, TX 78749
                              Tele: 512/ 420- 8850
                              Fax: 512/ 233-5946
                              Cell: 512/731-3159
                              Email: alcalhoun@earthlink.net

                              BY:__/s/_Alexander L. Calhoun
                                 Alexander L. Calhoun
                                 State Bar No.: 00787187




                         CERTIFICATE OF SERVICE

      This is to certify that on April 20, 2015, a true and correct copy of the above

and foregoing document was served by U.S. Mail on the State at the following

address:


Travis County District Attorney’s Office
P.O. Box 1748
Austin, TX 78767




                                      /s/ Alexander L. Calhoun
                                      Alexander L. Calhoun




                                                                                   3